AGREEMENT by and between Z Trim Holdings, Inc., (Hereinafter referred to as "Z Trim" or the “Company”) and John Malinowski d/b/a M&M Services (collectively hereinafter referred to as "M&M") WHEREAS, Z Trim has purchased certain equipment (described in Appendix A, and said equipment hereinafter referred to as “Equipment”) from M&M, and WHEREAS, the parties have agreed that the price of the equipment and installation of such would be $60,000; and WHEREAS, Z Trim has an unpaid balance of $60,000; and WHEREAS, M&M agrees to convey title to the equipment free and clear of all liens and to forgive the unpaid balance of $60,000 (the “Balance”)in exchange for 6 units, each consisting of10,000 shares of the common stock $0.00005 par value per share of the Company(the “Common Stock”)and a warrant to purchase 15,000 shares of Common Stock at $1.50 per share (the Warrants and together with the Common Stock the “Units”)pursuant to the terms and conditions of the current equity offering of the Company as set forth in the Private Placement Memorandum and exhibits thereto dated February 11, 2009, attached hereto as Appendix B, with the exceptionthat M&M will be provided 15,000 warrants per Unit rather than 10,000 (the “February 11, 2009 PPM”); WHEREAS, M&M acknowledges receipt and review of Z Trim’s convertible debt offering (described in detail in the Private Placement Memorandum dated March 25, 2009,) (“March 25, 2009, PPM”) and has chosen the equity offering over the convertible debt offering; WHEREAS, John Malinowskihas acknowledged to the Company that he is an accredited investor as that term is defined in Rule 502 of Regulation D; WHEREAS, M&M acknowledges receipt and review of (a) Z Trim’s Form 10-K for the year ended December 31, 2008, filed with the SEC on April 15, 2009; and (b) Z Trim’s Form 8-Ks filed with the SEC on April 21, 2009 and March 31, 2009. NOW THEREFORE, in consideration of the foregoing premises which are incorporated into this agreement; the mutual promises herein made, the covenants and representations herein contained and other good and valuable consideration the receipt and adequacy of which is hereby acknowledge,, the Partiesagree as follows: Investment in February 11, 2009 PPM M&M hereby agrees to purchase, and Z Trim agrees to allow M&M to purchase6 Units in accordance(other than with respect to the number of Warrants as herein specified) with the terms of the offering and related exhibits set forth in the February 11, 2009 PPM and to apply the Balance in consideration thereof. Delivery of Shares and Warrants The Company agrees to deliver certificates representing the shares ofthe Common Stockand Warrants comprising the Units, promptly, after execution and delivery of this agreement by M & M . Release and Hold Harmless. In exchange for good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged,M&M hereby conveys good and valuable title to the Equipment, free and clear of all liens and encumbrances and releases, agrees to hold harmless and indemnify Z Trim and any customer of Z Trim who purchases the Equipment, from any claim of M&M and/or any third party with respect to ownership, title, debt or secured interest relating to the Equipment that may arise in connection with, or prior to, Z Trim’s ownership, possession, use or sale of the Equipment. M&M further agrees that upon execution of this agreement by the parties the Balance owed by Z Trim shall be deemed paid in full. . Requirement of Written Form. Any changes and/or amendments of this Agreement shall be valid only when made in writing and signed by both Parties hereto.This Agreement may not be changed or amended by implied consent. Notices. Any notice, communication or document to be made or delivered by one Party to another pursuant to this Agreement shall (unless that other Party has by fifteen days' written notice specified another address) be made or delivered to that other Party at the address or facsimile as follows: If to Z Trim, to: Chief Financial Officer Z Trim Holdings, Inc. 1011 Campus Drive Mundelein, Illinois 60060 If to M&M, to: M&M
